DETAILED ACTION
This action is responsive to arguments and remarks filed on June 21, 2022.
Claims 1-2 and 4-8 were amended. Claim 3 was canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's Remarks, filed June 21, 2022, has been fully considered and entered.
Accordingly, Claims 1-2 and 4-8 are pending in this application. Claims 1-2 and 4-8 were amended. Claim 3 was cancelled. Claims 21-25 are new. Claim 1 is independent claim. 

Response to Arguments
Applicant’s arguments, see pages 6-10, filed June 21, 2022, with respect to the 
rejection of claim 1 have been fully considered, but they are moot in view of new grounds of rejection necessitated by amendment.

As an initial mater, the Examiner would like to point out that the claims are interpreted in light of the specification; however, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Argument 1: Applicant argues on page 9 of Applicant’s Remarks “Au clearly fails to teach or suggest the claimed method of gathering story flow emotion graph.”

Argument 2: Applicant argues on page 10 of Applicant’s Remarks “Au fails to teach or suggest moving the window having prescribed number of the words sequentially because Au teaches analyzing each word along a sentence.”

Argument 3: “Au is silent as to the above claimed features, such as, the window having prescribed number of the words is moved one word at a time in the story direction, because Au merely teaches analyzing each word by word along a sentence.”

Response for Argument 1: Examiners respectfully disagrees, Au Fig. 89  shows example graphs analyzing text segments of a sentence fragment in a direction along text tokens. Additionally Au describes the positive and negative measures from Fig. 89 graphs, as variations in emotions. (See Au [0140] “The present invention includes other variations in computing distance from its rich emotion and sentiment detection capabilities. For instance, FIG. 89 shows two Positive Sign text segments to be linked in Graph 8910, and the rest of the text segments to be linked are Negative Sign in Graph 8920 and Graph 8930.”) Thus, Au Fig. 89 teaches story flow emotion graphs. Therefore, the Examiner has determined this argument is not persuasive.

Response for Arguments 2 and 3: Examiners respectfully disagrees. Au teaches story arc analysis and describes that a window can be configured with a word limit (See Au [0064] “Some variations of the present invention use original paragraphs as written, as the standard window or unit of text for which characters and emotions are detected, but other variations use a more consistent word or letter length limit or word or letter length triggering a boundary at the nearest complete sentence”). Thus, Au teaches a window having a prescribed number of the words. Furthermore Au [0065] describes the story arcs being a product of text stream. Additionally Au Fig. 89  shows example graphs analyzing text segments of a sentence fragment in a direction along text tokens. Thus, moving in the story direction. Au describes the tokens as being blocks of text from a text stream (See Au [0043]). Furthermore Au describes a text stream as a manuscript being analyzed (See Au [0041]). Thus, a manuscript can be a book. Thus, a sentence fragment as shown in the example of Au Fig. 89 can be a window having a prescribed number of words with respect to the total number of words included in the book. Therefore, the Examiner has determined this argument is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the
subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA 
35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the window includes the prescribed number of the words by subtracting the first word and adding the second word" in lines 16-17. Claim 1 lines 11-12 defines a window having a prescribed number of the words with respect to the total number of words included in each book. The broadest reasonable interpretation of a window having a prescribed number of the words is a size of the window. Thus, the prescribed number of the words is a defined constant value. It is not clear how the prescribed number of the words in this limitation is included by subtracting the first word and adding the second word. This claim limitation is unclear. For the purpose of examination, it is interpreted as "the window includes the prescribed number of the words, and the window is moved by subtracting the first word and adding the second word"

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Szarvas (US Patent No. US 10909442 B1), in view of Au (US Patent Application Publication No. US 20090248399 A1).

Regarding claim 1, Au teaches a book recommendation method using similarity between books, including: (1) generating, by a book recommendation server, a story flow emotion graph for each of the plural number of books; (See Szarvas Col. 6, lines 33-50 “FIG . 1 illustrates an example system environment in which recommendations for content items may be generated...The recommendation service may comprise a set of computing devices in various embodiments e.g., including various types of physical and/or virtual servers [i.e. book recommendation server], memory and storage devices, networking devices and the like. A number of text sources 105, such as book collections 111 [i.e. plural number of books]... may represent the set of entities or items for which content-based recommendations are to be generated in the depicted embodiment.” See also Szarvas Fig. 4, Col 14, lines 49-57 “Example graph 490 [i.e. story flow emotion graph] illustrates a trajectory analysis which may be performed [Thus, generating a story flow emotion graph] in one embodiment with respect to three books B1, B2 and B3 [Thus, for each of the plural number of books]. The X-axis 450 represents progression through the books (e.g., with the starting pages of the books close to the origin, and the ends of the books furthest away from the origin), and a probability distribution of some two-character relationship which can be summarized using the label “love” [i.e. emotion] is represented by values along the Y-axis 452.”)

(2) calculating, by the book recommendation server, the similarity between the story flow emotion graph of a first book and the story flow emotion graph of a second book; and (See Szarvas Fig. 4, Col 14 lines 61-67 “With respect to book B1, trajectory 460A indicates that the probability of a “love” relationship is high towards the beginning of B1, but falls towards the end of B1. In contrast, the trajectories 460B and 460C corresponding to books B2 and B3 show similarities, with the peak probability in both cased occurring towards the ends of the books” [Thus, calculates the similarity between the story flow emotion graph of a first book and the story flow emotion graph of a second book]”)

(3) displaying one or more similar books similar to the first book according to the similarity by the book recommendation server, (See Szarvas Col. 9, lines 35-51 “Using descriptor and/or trajectory comparisons for various pairs of text sources [i.e. one or more] generated using trained models 156, as well as some information about the preferences of an entity for whom recommendations are to be generated...if descriptors with respect to various perspectives have already been produced for B1 [i.e. book], other books or text sources similar to B1 may be identified” See also Szarvas Fig. 1 Showing recommendation service 150, Content-based recommendation generator(s) 158 (e.g., using similarity analysis algorithms) transmitting Recommendations 180 to Recommendation presentation devices 185 [Thus, displaying one or more similar books similar to the first book according to the similarity by the book recommendation server])

Szarvas, does not explicitly disclose wherein the step (1) includes, generating a window having a prescribed number of the words with respect to the total number of words included in each book, moving the window in the story direction based on the total number of words included in each book, 

	However, Au discloses wherein the step (1) includes, generating a window having a prescribed number of the words with respect to the total number of words included in each book, moving the window in the story direction based on the total number of words included in each book, (See Au Fig. 51 Showing Text stream in step 102 [i.e. total number of words included in each book], text window character and emotional displacement analyzer in step 5120 [i.e. window that analyzes words]. See also Au [0064] “Some variations of the present invention use original paragraphs as written, as the standard window or unit of text for which characters and emotions are detected, but other variations use a more consistent word or letter length limit [Thus, a window having a prescribed number of the words a prescribed number of the words with respect to the total number of words included in each book], or word or letter length triggering a boundary at the nearest complete sentence” See also Au Fig. 89 shows example graphs analyzing text segments of a sentence fragment in a direction along text tokens. Thus, moving in the story direction. Au describes the tokens as being blocks of text from a text stream (See Au [0043]). Furthermore Au describes a text stream as a manuscript being analyzed (See Au [0041]). Thus, a manuscript can be a book. Thus, a sentence fragment as shown in the example of Au Fig. 89 can be the window having a prescribed number of words with respect to the total number of words included in the book.) 

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Szarvas to incorporate the teachings of Au to generate a window having a prescribed number of the words with respect to the total number of words included in each book, moving the window in the story direction based on the total number of words included in each book.

One would be motivated to do so to improve accuracy of detection of emotions in text (Au 0144).

Au additionally disclose wherein i) a first position of the window is located at a first word of each book and the window includes the prescribed number of the words, (See Au Fig. 89 Showing a graphs 8910 and 8920 [i.e. story flow emotion graphs], showing the distance along text tokens [i.e. direction of the story] including  words in Previous Text Segment [i.e. word at first position]  and Text Segment [i.e. word at a second position] along a sentence fragment [i.e. the window having a prescribed number of word].)

ii) a second position of the window is located at a second word of each book and the window includes the prescribed number of the words by subtracting the first word and adding the second word, and iii) the window is moved one word at a time in the story direction, and 
 (See Au Fig. 89 Showing a graphs 8910 and 8920 [i.e. story flow emotion graphs], showing the distance along text tokens [i.e. direction of the story] including words in Previous Text Segment and Text Segment [i.e. word at a second position] along a sentence fragment [i.e. the window having a prescribed number of word]. Thus, moving one word at a time in the story direction)

generating the story flow emotion graph by analyzing emotions of the words included within the window at each position in each book. (See Au [0140] “The present invention includes other variations in computing distance from its rich emotion and sentiment detection capabilities. For instance, FIG. 89 shows two Positive Sign text segments to be linked in Graph 8910, and the rest of the text segments to be linked are Negative Sign in Graph 8920 and Graph 8930. [Thus, the positive and negative measures from Fig. 89 graphs are variations in emotions]” See also Au Fig. 89, [0124] Showing and disclosing a graphs 8910 and 8920 [i.e. story flow emotion graph], showing the distance along text tokens [i.e. direction of the story in each book] including  words in Previous Text Segment and Text Segment along a sentence [Thus, analyzing emotions of the words included within the window at each position]. See also [0043]  Au describes the text tokens as being blocks of text from a text stream. See also [0041] Au describes a text stream as a manuscript [i.e. book] being analyzed.)

Regarding claim 2, Szarvas further in view of Au, [hereinafter Szarvas-Au], teaches all limitations and motivations of claim 1, wherein the step (1) includes, selecting a target book to generate the story flow emotion graph using a genre information of the book. (See Szarvas Col. 4, lines 30-40 “For a given book B1, a collection of descriptor trajectories {T1} may be identified and stored in some embodiments; similarly, for another book B2, a different collection of descriptor trajectories {T2} may be identified and stored, and for a third book B3, a third set of descriptor trajectories {T3} may be generated and stored. Using such trajectory sets, in at least some embodiments, similarities among the different books' content may be identified, e.g., using various types of similarity analysis algorithms such as clustering algorithms or nearest-neighbor identification algorithms” See also Szarvas Col. 19 lines 65-67, Col 20 lines 1-7 “a library of books may already have been grouped into genres such as “mystery”, “horror”, “science fiction” and the like. In at least one embodiment, a clustering algorithm or an algorithm such as K-nearest neighbors may be used on the descriptors or trajectories produced by the neural network model to determine whether books that were designated as being similar to one another by the earlier classification approach [Thus, using a genre information of the book] are also found to be similar by the neural network model or not.” Thus, selecting a target book to generate the story flow emotion graph using a genre information of the book)

Regarding claim 4, Szarvas-Au teaches all the limitations and motivations of the method of claim 1, wherein the step of generating the story flow emotion graph by sequentially moving the window from the word at the first position included in each book to the story direction of the book, which is the word direction at the second position, and by analyzing the emotions included within the window at the position in the moved book includes, assigning an emotion value for each word included in the window by referring to words included in the predefined emotion word table; (See Au [0039] “Thus, given the premise that words invoke emotions (which in some aspects may be positive or negative, depending on the context), and that words can be converted to a number based on one or more digit summation methodologies, a scoring system can be devised to analyze a manuscript based on one or more emotional intelligence factors to determine the quality of the text (e.g., the story) contained in the manuscript” See also Au [0043-0044] “In step 106, the text stream inputted in step 102 is processed through phrase tokenizer (e.g., a parser), such that the text stream may be separated into tokens (e.g., blocks of text)... In step 110, the token stream is processed, such that an n-tuple of tokens are grouped for later processing... In step 114, the token group stream (e.g., the stored n-tuples of tokens) is mapped to what, in one aspect of the present invention, is referred to a “gene-num” using a digit summation process (as shown in FIG. 3, for example). Digit summation process 114 produces a gene-num stream, which can be stored in step 116. See also Au [0052] “The first column of lookup table 500 indicates the various values for gene-num A within the stream of [gene-num A, gene-num B] pairs determined in step 4702 (FIG. 47) and how these values map to an emotional category (e.g., “get it”, “ah yes,” hmmm,” “idealism”) shown in the second column of table 500 [i.e. emotion word table]. The third column of table 500 then indicates the table (e.g., figure number) where the value for gene-num B corresponding to the [gene-num A, gene-num B] pair under consideration may be found. For example, if the gene-num pair under consideration were [gene-num A=10, gene-num B=12], table 500 and FIG. 26 would indicate that [gene-num A=idea of respect, gene-num B=cautiousness] with a level=1, positive=1 and negative=1, would be the literary DNA annotation to the input text stream corresponding to the gene-num pair [10, 12]” Thus, assigning an emotion value for each word included in the window by referring to words included in the predefined emotion word table)

deriving a unit emotion sum value obtained by summing emotion values for each word in the window; and (See Au [0053] “Level, Pos (positivity) and Neg (negativity) are summary attributes of each gene-num concept pair, such as idea of respect. These summary aspects are used to summarize overall emotional characteristics of units of text [i.e. unit emotion sum value], so that a sentence, paragraph or page, for example, may by characterized by its overall positivity or overall negativity, by summing the positivities or negativities of its constituent tuples of text phrases. [Thus, summing emotion values for each word in the window]”)

generating data for the story flow emotion graph based on the unit emotion sum value. (See Au [0053] “The Level is used to characterize overall emotional levels of text, where Level 1 indicates emotion about details, Level 2 indicates reactionary emotions about present events, and Level 3 indicates motivational emotions pertaining to past or future events. In some variations of the present invention, Levels are used to determine which levels of emotion are addressed by a section of text, and whether or not any levels are missing. For instance, a section of text missing level 2 may signify a hollowness of meaning, whereas missing level 1 may signify ungroundedness, and missing level 3 may signify a lack of orientation. [Thus, generating data for the story flow emotion graph based on the unit emotion sum value]”)

Regarding claim 5, Szarvas-Au teaches all the limitations and motivations of the method of claim 1, wherein the step of generating the story flow emotion graph by sequentially moving the window from the word at the first position included in each book to the story direction of the book, which is the word direction at the second position, and by analyzing the emotions included within the window at the position in the moved book, the window is moved by an average number of words of the number of words included in each page of the book to be analyzed. (See Au [0080] “text windows typically being groups of sentences or paragraphs or pages of text.” See also Au [0084] “Aspects of the present invention can be applied using similar mapping methods at the broader level of text windows, such as those consisting of sentence grouping or paragraph... Just as method 4800 as described above can measure the allure of sequences of phrases by using almost identical calculations on a broader sample size, method 5700 can measure the allure of sequences of paragraphs or pages... At an even broader level, such as text portions making up pages consisting of 10 to 100 sentences [Thus, the window is moved by average number of words of the number of words included in each page of the book to be analyzed]”)

Regarding claim 6, Szarvas-Au teaches all the limitations and motivations of the method of claim 4, wherein the step (2) calculates based on one or more of the follows: a first similarity judgment base value indicating the difference between the unit emotion sum value of the first book according to the story direction and the unit emotion sum value of the second book according to the story direction; and (See Au [0096] “The method 6600 shown in FIG. 66 includes satisfaction and page quality averages determined in step 6650, which can provide equally significant criteria, together with theme-emotion counts [Thus, based on the unit emotion sum value]” See also Au Fig. 72 Showing Story Similarity between books, % Mashup column [i.e. indicating the difference between the unit emotion sum value of the first book according to the story direction and the unit emotion sum value of the second book according to the story direction])

a second similarity judgment base value representing an amount of change of the first similarity judgment base value. (See Au [0097] FIG. 72 shows a mashup between the “Declaration Of Independence”...many of the themes concerning segregation from “I have a dream” are missing from the “Declaration.” Thus, the “Declaration,” for which page quality is higher, has only 29% similarity to the mashup, and the “I have a dream” speech, which as a lower page quality, has only 6% similarity to the mashup. Some aspects of the present invention consider the border of seamless mashup to be a two-to-one drop ratio in similarity percentage. Thus, the “Declaration” at 29% would need the “I have a dream” to be at least 14.5% to be seamless, but “I have a dream” falls short by 8.5% [i.e. value representing an amount of change]. However, “The Sound and the Fury” has 4% similarity to the mashup, and this is more than half that of “I have a dream” at 6%.”)

Regarding claim 7, Szarvas-Au teaches all the  limitations and motivations of the method of claim 1, wherein the first book is, a book in which related book information has been viewed in an online space by the user. (See Au [0069] “An example of a character arc display is shown in FIG. 52, which shows a table of sentences from the end of “Peter Rabbit” by Beatrix Potter. The table of FIG. 52 comes from an actual web page display generated in accordance with aspects of the present invention for the text of the “Peter Rabbit” story. [Thus, a book in which related book information has been viewed in an online space by the user])

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Szarvas-Au, in view of Paepke (US Patent No. US 6249785 B1).

Regarding claim 8, Szarvas-Au teaches all limitations and motivations of claim 1 as rejected above. 

Szarvas-Au, does not explicitly disclose wherein the step (3) includes, excluding books read by the user among one or more of the similar books; displaying similar books in order of book ratings among one or more of the similar books; and displaying books in consideration of user information among one or more of the similar books.

However, Paepke discloses wherein the step (3) includes, excluding books read by the user among one or more of the similar books; displaying similar books in order of book ratings among one or more of the similar books; and displaying books in consideration of user information among one or more of the similar books. (See Paepke Col. 9, lines 52-55 “The values [i.e. in the resulting table are then sorted, preferably in descending order, step 137, and the top n books are presented [Thus, displaying similar books in order of book ratings among one or more of the similar books] to the user, excluding the ones already read by the user. [Thus, in consideration of user information among one or more of the similar books]”)

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Szarvas to incorporate the teachings of Paepke of excluding books read by the user and displaying similar books among one or more of the similar books. 

One would be motivated to do so to recommend books to the user (Paepke Col. 9, lines 55-57).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR WEHOVZ whose telephone number is (571)272-3362.  The examiner can normally be reached on 8:00am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on (571)272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSCAR WEHOVZ/Examiner, Art Unit 2161   

















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161